DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 7-16-2021, is acknowledged.  Claim 66 has been canceled.
Claims 1, 2, 4, 5, 7-10, 12-16, 19, 20, 22, 30, 32-34, 44-47, 51-63, and 65 are pending and under consideration.
Objections Moot
The objection to claim 66 under 37 CFR 1.75 as being a substantial duplicate of claim 2, is moot in light of the cancelation of the claim.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Seidman, Reg. No. 33,779, on 8-5-2021.
The application has been amended as follows: 
Claim 1.  (Currently Amended) The immunostimulatory bacterium of claim 2, wherein:  the therapeutic product encoded on the plasmid is inhibitory RNA (RNAi);  the RNAi inhibits, suppresses or disrupts expression of an immune checkpoint or other target whose inhibition, suppression or disruption increases the anti-tumor immune response in a subject;  the RNAi is encoded on the plasmid in the bacterium; and

the immunostimulatory bacterium further includes a deletion in the gene encoding aspartate-semialdehyde dehydrogenase (asd), whereby the bacterium is asd- - .

Claim 16.  (Currently Amended) The immunostimulatory bacterium of claim 1, wherein the RNAi is a short hairpin RNA (shRNA) or micro-RNA (miRNA).

Conclusion
Claims 1, 2, 4, 5, 7-10, 12-16, 19, 20, 22, 30, 32-34, 44-47, 51-63, and 65 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 5, 2021